ANDERSON, Circuit Judge
(dissenting in part). In the conclusion that the dredge company is not entitled to limit its liability I concur. From the reasoning of the foregoing opinion I am constrained to dissent; I think it lays down propositions unsound and fraught with serious danger.
(1) I do not think this drillboat was a vessel within the meaning of the limited liability acts. I think the weight of authority and of sound argument is that it was not a vessel.
*506R. S. § 3, defines a vessel as follows:
“The word ‘vessel’ includes every description of water craft or other artificial contrivance used, or capable of being used, as a means of transportation on water.”
Was this drillboat a “means of transportation” within the fair meaning of those words? Its essential character was that of a marine machine shop. When at work it rested on the earth. Its work was not carriage; it was drilling. True, its legs could be drawn up, and it could then be towed by a tug from place to place. It was somewhat like a pontoon or dry dock. But the Supreme Court held in Cope v. Vallette Dry Dock Co., 119 U. S. 625, 7 Sup. Ct. 336, 30 L. Ed. 501, that a dry dock, consisting of a large oblong box with flat bottom and perpendicular sides, with no means of propulsion either by wind, steam, or otherwise, and not destined for navigation, but only as a floating dry dock permánently moored, was not a vessel. Mr. Justice Bradley said:
“The fact that it floats on the water does not make it a ship or vessel, and no structure that is not a ship or vessel is a subject of salvage. A ferry bridge is generally a floating structure, hinged or chained to a wharf. This might be the subject of salvage as well as a dry dock. A sailor’s floating bethel, or meetinghouse, moored to a wharf, and kept in place by a paling of surrounding piles, is in the same category: It can hardly be contended that such a structure is susceptible of salvage service.”
I regard the reasoning in that case as practically concluding the point.
Undoubtedly, as pointed out by Judge Dodge in the case of The Scow No. 34 (see In re Eastern Dredging Co. [D. C.] 138 Fed. 942, 945), the amendment of 1886 extended the scope of the limited liability act of 1851. That act originally provided in express terms that it should not apply to owners of canal boats, barges, or lighters. Compare Simpson v. Story, 145 Mass. 497, 14 N. E. 641, 1 Am. St. Rep. 480. But barges and lighters, now included, are to some extent commercial carriers. They may fairly be called a part of our merchant marine. Clearly, the original purpose of Congress was to encourage investments in ships and to promote commerce upon the high seas. When the act was extended to cover barges and lighters, the basic notion of promoting commerce and navigation by increasing carrier service was not, in my view, abandoned. Congress did not, as it seems to me, intend to limit the doctrine of respondeat superior for the benefit of every owner of anything which could be floated and which might, as an incident of its use, occasionally be floated. A dry dock was floated from the United States to the Philippines. The facts that it was floated and (to use the language of the majority opinion) was “an aid to commerce and navigation” did not make it a vessel within the meaning of the limited liability acts. A bell buoy floats and is an aid to navigation; is it a vessel ? Piers ■ and lighthouses are great “aids to navigation.” So is every means of improvement of navigable waters. But something more is necessary in order to make the “aid” a “vessel,” within the meaning of the limited liability acts.
It is true that in the P. Sanford Ross Case (D. C.) 196 Fed. 921, it . *507was held that a barge on which was mounted a pile driver, described as “a permanent cargo,” was a vessel within the limited liability acts. But this pile driver might have been removed and the barge used for ordinary transportation work. Drillboat No. 4 was much more like the dry dock than like the barge with the attached pile driver.
Judge Cochran’s able and exhaustive review of the cases in 169 Fed. 895, shows that the courts have hitherto extended the statute to the very verge. I think this decision, holding this long-legged steel box or marine machine shop to be a vessel, goes beyond any decision hitherto made, and extends the statute to the point of perverting the congressional intent.
To hold that this drillboat was a vessel is nearly, if not quite, to change the statutory definition so as to read: “The word "vessel’ includes every artificial contrivance capable of being floated.” It eliminates the idea that the thing floated shall be “a means of transportation” — that is, that it shall perform some carrier function.
The determination of this case does not, in my opinion, require us to hold that this drillboat was a vessel. To extend the doctrine of limited liability to everything floated and floatable is, in my view, to menace, and not to promote, commerce and navigation.
(2) This drillboat, whether vessel or not, was negligently sunk in a navigable channel. There was no vis major to account for the sinking. There was something wrong with the construction, the state of repair, the manning, or the operation, else it would not have sunk in a smooth summer sea. Res ipsa loquitur. 29 Cyc. 590. But, even if the original sinking had not been negligent, I agree with my Brethren in holding that there was negligence both of owner and employe in failure promptly to mark the submerged obstruction, so as to warn those rightly using the navigable channel of its presence. The negligent creation and maintenance of this obstruction, in this navigable channel, a great public highway, constituted a public nuisance. The unlawful obstruction of a public highway has always been a public nuisance. Joyce on Nuisances, § 214; Woodman v. Pitman, 79 Me. 456, 462, 10 Atl. 321, 1 Am. St. Rep. 342. Any individual suffering special and material damage from a public nuisance can recover therefor from the one causing such nuisance. Joyce on Nuisances, §§ 218, 219, 220; Staples v. Dickson, 88 Me. 362, 34 Atl. 168.
The case ought, in my view, to be determined on the simple and elementary principles laid down by the Massachusetts Supreme Judicial Court in Boston & Hingham Steamboat Co. v. Munson, 117 Mass. 34. That was a case to recover for injuries to the plaintiff’s steamboat caused by running upon a sunken scow belonging to the defendant. The defendant, while trying to raise the scow, left the public unwarned of the obstruction caused by it. The court said :
“If a person negligently places an obstruction in a highway, he is liable for any injury caused thereby to a traveler using due care. So if a person negligently obstructs navigable waters, he is liable for injuries caused to vessels in the proper use of such waters. * * * When a vessel is sunk by unavoidable accident, in navigable waters, whether in the usual track of navigation or not, the owner, until he abandons, must use due care to prevent injury to other vessels” — citing White v. Crisp, 10 Exc. 312; Brown v. Mallett, 5 C. B. 599.
*508To my mind this statement covers everything that needs to be said about the case at bar.
The same principle was asserted in the case of The Snark, [1900] P. D. 105; also in the case of The Utopia, [1893] App. Cas. 492.
A sunken vessel in navigable waters, even if abandoned, may, and ordinarily does, constitute a public nuisance. Detroit Water Commissioners v. Detroit, 117 Mich. 458, 76 N. W. 70. Apart from statute, the owner of a sunken vessel had the right to abandon it, and after abandonment would apparently not be liable for maintaining a public nuisance. Rex v. Watts, 2 Esp. 675; Winpenny v. Philadelphia, 65 Pa. 135; Ball v. Berwind (D. C.) 29 Fed. 541.
So far as I have been able to discover, it has never hitherto been even contended that liability for creating or maintaining a public nuisance in navigable waters is subject to the limited liability acts. England has had a limited liability act since 1734. Stat. 7 Geo. II, c. 15. Rev. Stats. § 4283', taken from the act of 1851, was grounded mainly upon the English statutes of 26 Geo. Ill, passed in 1783, and 53 Geo. Ill, passed in 1813. But I have not been able to find that in England it has ever been claimed that these English acts limited liability for the negligent obstruction of navigable waters.
Our own limited liability act was passed nearly 70 years ago. It would be extraordinary if this be the first instance in which a negligently sunken barge or vessel has as a wreck caused damage in excess of its own salvage value. But I can find no case in this country in which it has been claimed that liability for wrecks, negligently caused or maintained in navigable waters, is limited by the acts passed to encourage shipowners and to promote navigation.
Navigation will not be promoted by lessening liability for the creation or maintenance of public nuisances in navigable waters. Congress has appropriated hundreds of millions of dollars for the improvement of navigable waters. It is to my mind inconceivable that responsibility, arising under elementary principles, for obstructing navigable waters, was intended by Congress to be held subject to the limited liability acts. If there is any field in which the doctrine of respondeat superior should be held in full force and effect, it is in the field of the creation or the maintenance of public nuisances in the sea highways.
The history and policy of the limited liability acts are dealt with elaborately in Walker v. Transportation Co., 3 Wall. 150, 18 L. Ed. 172; Moore v. Amer. Transportation Co., 24 How. 1, 16 L. Ed. 674, a decision in 1861; New York Transportation Co. v. Wright, 13 Wall. 104, 20 L. Ed. 585; La Bourgogne, 210 U. S. 95, 120, 28 Sup. Ct. 664, 52 L. Ed. 973; Providence Steamship Co. v. Hill, 109 U. S. 578, 3 Sup. Ct. 379, 617, 27 L. Ed. 1038; Butler v. Boston & Savannah Steamship Co., 130 U. S. 527, 9 Sup. Ct. 612, 32 L. Ed. 1017; The City of Norwich, 118 U. S. 468, 6 Sup. Ct. 1150, 30 L. Ed. 134; Walker v. Boston Insurance Co., 14 Gray (Mass.) 288; Hill v. Prov. S. S. Co., 113 Mass. 495, 18 Am. Rep. 527; same case, 125 Mass. 292. See, also, The Main v. Williams, 152 U. S. 122, 14 Sup. Ct. 486, 38 L. Ed. 381; Richardson v. Harmon, 222 U. S. 96, 32 Sup. Ct. 27, 56 L. Ed. 110.
*509In none of these cases do I find any countenance or support for the doctrine of holding these acts applicable to cases of negligence in obstructing navigable waters.
Under the doctrine asserted by the majority opinion in this case, the financially responsible owner of a barge or scow, negligently sunk or negligently left unmarked in a navigable channel, might with practical impunity do hundreds of thousands of dollars of damage to great ships, perhaps destroying lives. Such a doctrine is, it seems to me, unwise and an unnecessary shield for negligence in selecting and instructing and training employés. There is a great practical difference between holding the owner of an obstruction in navigable waters, negligently caused or maintained, responsible for all acts of negligence of all his employés, and the doctrine laid down by the majority, which throws the burden upon the victim of the negligent injury of showing specific negligence in the selection or instruction of the particular employe guilty of the default causing the damage.
Of course, if Congress has passed laws leading to such undesirable results, it is our duty to enforce them; but I am unable to believe that the national Legislature intended to ground any such sea highway policy.
Certainly the limited liability acts do not, in terms, destroy the common-law right of the victim of negligence in obstructing a public highway to recover damages suffered. As stated by Justice White in Texas, etc., Railway Co. v. Abilene Cotton Oil Co., 204 U. S. 426, 437, 27 Sup. Ct. 350, 354 (51 L. Ed. 553, 9 Ann. Cas. 1075):
“We must be guided by the principle that repeals toy implication are not favored, and indeed that a statute will not he construed as taking away a common-law right existing at the date of its enactment, unless that result is imperatively required; that is to say, unless it be found that the pre-exist-ing right is so repugnant to the statute that the survival of such right would in effect deprive the subsequent statute of its efficacy; in other words, render its provisions nugatory.”
Full efficacy will be given to the limited liability statutes without extending them to cover negligence of shipowners’ servants in causing or maintaining hidden traps for other vessels in navigable waters. The statutory right and the original common-law right are not only not repugnant, but they both make for the same end, to wit, the safely of property invested in vessels.
I think a sunken wreck, left unmarked either temporarily or permanently, is a menace to navigation, differing not only in degree, hut in kind, from the danger to other vessels arising from the careless navigation of a vessel still afloat, just as a moving automobile is an entirely different sort of peril from the unmarked wreck of an automobile in the dark. As long as a vessel is afloat, however careless the navigators, regard for their own safety impels them to some degree of care to avoid collision with other vessels. So long as a vessel is afloat and visible, however badly handled, other vessels have a chance, by using extraordinary care and skill, to avoid the results of the negligence of their fellow traveler in the common highway. But after a vessel is sunk, and left unmarked and unmanned, it ceases, in my *510view, to be a “vessel” within the meaning of the limited liability acts. It is a trap, a nuisance; its victims have no chance for life and safety. I cannot believe that Congress ever intended to limit the doctrine of respondeat superior for the benefit of the owners of a nuisance in navigable waters.
Nor am I able to agree with my brethren in the interpretation put by them upon the statute of March 3, 1899, and the decisions made by other courts under that statute.
In the majority opinion it is stated as follows:
“The statute of 1899 is a criminal statute, and the failure of duty on the part of the owner of a vessel sunk in navigable waters there penalized is failure to mark the wreck after knowledge of the facts necessitating the performance of the duty; and the duty there imposed upon the owner as a basis for civil liability cannot be greater and will not arise until after knowledge that the vessel is a wreck. This is the construction placed upon the statute in The Fahy and other cases above cited. The act of 1899, therefore, is not, as has been suggested, in conflict with section 4283, but in harmony with its provisions, for the duty imposed on the owner is a personal one.”
Apparently this means that the owner of a vessel negligently sunk or negligently left unmarked in navigable waters is not liable under the ordinary doctrine of respondeat superior for the negligent acts of his servants, but is only liable after the owner himself has knowledge of the situation.
Such has not been the interpretation put upon the act by other courts. In The Anna M. Fahy, 153 Fed. 866, 83 C. C. A. 48, the court said:
“The law places the duty of marking the wreck upon him [the owner] and he cannot escape responsibility by delegating it to others.”
In The Macy, 170 Fed. 930, 96 C. C. A. 146, the court said:
“This statute was before us in The Anna M. Fahy, 153 Fed. 866, 83 C. C. A. 48, where it was held that the duty of marking the location of a wreck was placed by the statute on the owner, and no one else, and that there is no divided responsibility.”
In Lehigh & Wilkesbarre Coal Co. v. Hartford & New York Transportation Co. (D. C.) 220 Fed. 348, 351, Mayer, District Judge, said:
“The importance of this legislation is obvious, and the tendency of the courts has been to hold owners strictly to the requirement of the statute.”
While it may be true that in each of these cases the owner himself had knowledge or opportunity of knowledge of the wreck, yet the language used by the courts indicates their view that owners are responsible under the ordinary doctrine of respondeat superior for every act of negligence of their employés. To hold, as the majority apparently do in the above quotation, that this statute asserts failure of duty only “after knowledge of the facts necessitating the performance of duty” by the owner himself, is to extend the limited liability acts into the field of negligence in obstructing navigable waters. It reads into this statute of- 1899 the “privity or knowledge” of' the act of 1851. This amounts to saying that the owner of any vessel negligently sunk, • or negligently left unmarked in a navigable channel, shall not be liable *511for the acts of his agents in causing or maintaining such nuisance, unless the negligence was “with the knowledge or privity of the owner.” I cannot agree with that interpretation of the statute.
As I have already indicated, even before the passage of the act of March 3, 1899, I do not think the limited liability acts had any application to the creation and maintenance of nuisances in navigable waters. So far as private liability is concerned, the act of March 3, 1899, seems to me but declaratory of previously existing maritime law. Compare The Caldy (D. C.) 123 Fed. 802, 804; The Plymouth, 225 Fed. 483, 140 C. C. A. 1.
That statute is a part of the Rivers and Harbors Act of the Fifty-Fifth Congress. See 30 Stat. c. 425, U. S. Comp. Sts. Ann. 1916, §§ 9918-9924. A large part of it is a compilation of police regulations concerning the improvement, maintenance, preservation, and protection of navigable waters and of property of the United States in and adjacent to such waters. As there is no common law of the United States prohibiting the obstruction of and creation of nuisances in navigable waters, such legislation was necessary in order to equip the national government with criminal penalties analogous to the power of indictment for public nuisances which the sovereign of England and the states have always exercised. Willamette Iron Bridge Co. v. Hatch, 125 U. S. 1, 8, 8 Sup. Ct. 811, 31 L. Ed. 629.
Clearly there is nothing in this legislation which can be fairly construed as cutting down previously existing civil liability for negligent obstruction of navigable waters. On the contrary, this act emphasizes the congressional purpose of holding all persons fully responsible, criminally as well as civilly, for such negligent obstruction.
Moreover, section 20 of the act expressly “repeals all laws or parts of laws inconsistent” therewith. There is no saving clause making the liability created or recognized by the act of 1899 subject to the limited liability acts, as there is in the Plarter Act of February 13, 1893, c. 105, 27 Stat. 445, Comp. Sts. Ann. 1916, §§ 8029-8035.
If Congress had intended the owners of wrecks negligently caused or negligently left unmarked in navigable waters to have the benefit of the limited liability acts, cutting down the common-law liability arising under the doctrine of respondeat superior, we might fairly have expected the insertion of a saving clause to that effect, such as we find in the Harter Act.
I cannot, therefore, agree that the a.ct of March 3, 1899, can be held merely a criminal statute. I think it clear that it ought not to be so narrowly limited, unless previous civil liability for negligent obstruction of navigable waters is held as broadly applicable as I have argued, Section 15 of the act of 1899 provides in express terms that — -
“It «ball not be lawful * * * to voluntarily or carelessly sink, or permit or cause to be sunk, vessels or other craft in navigable channels. * * * And whenever a vessel, raft, or other craft is wrecked and sunk in a navigable channel, accidentally or otherwise, it shall be the duty of the owner of such sunken craft to immediately mark it with a buoy or beacon during the day and a lighted lantern at night, and to maintain such marks until the sunken craft is removed or abandoned, and the neglect or failure of the said owner so to do shall be unlawful.” 10 U. S. Comp. Sts. Ann. 1916, § 9920.
*512The opinion of the District Judge does not, it seems to me, warrant the interpretation put upon it by my brethren. That court did not hold the statute of 1899 applicable merely on the ground that “Williams was informed that the drillboat had sunk early enough so that, if he had sharply set about marking the wreck, he could have done so before the collision.” The District Court held that the statute of 1899 created, or recognized, a civil liability for negligence in obstructing navigable channels enforceable against the owner under the ordinary principles of common law, including therein respondeat superior. I concur in that view.